

117 HR 1182 IH: Veteran Deportation Prevention and Reform Act
U.S. House of Representatives
2021-02-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1182IN THE HOUSE OF REPRESENTATIVESFebruary 18, 2021Mr. Takano (for himself, Mr. Vargas, Mr. Grijalva, Mr. Gallego, Ms. Titus, Ms. Moore of Wisconsin, Ms. Barragán, Mr. Foster, Ms. Ocasio-Cortez, Ms. Garcia of Texas, Mr. McGovern, Mr. Correa, Ms. Norton, Mrs. Demings, Ms. Escobar, Mr. Hastings, Mr. Lowenthal, Mrs. Napolitano, Mr. Torres of New York, Ms. Lee of California, Ms. Schakowsky, Mr. Espaillat, Mr. Horsford, Mr. Soto, and Mr. Blumenauer) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Veterans' Affairs, and Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide benefits for noncitizen members of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Veteran Deportation Prevention and Reform Act.2.Sense of CongressIt is the sense of Congress that—(1)military service to the United States is a sacrifice that demonstrates loyalty to the Nation;(2)a noncitizen who takes an oath of enlistment or an oath of office to join the United States Armed Forces—promising to support and defend the Constitution of the United States against all enemies, foreign and domestic—deserves facilitated access to naturalization;(3)such noncitizen and his or her family members deserve consideration for the exercise of prosecutorial discretion in immigration removal proceedings; and(4)a noncitizen veteran who is deported after consideration under this Act should be provided the same veterans’ benefits to which a similarly situated United States citizen veteran would be entitled.3.Identification of members of the Armed Forces, veterans, and covered family members in removal proceedings(a)In generalNot later than the time of the Master Calendar Hearing for any individual in removal proceedings, the Director of U.S. Immigration and Customs Enforcement shall identify whether the individual is—(1)a member of the Armed Forces serving on active duty or in a reserve component;(2)a veteran; or(3)a covered family member.(b)Transfer of case filesThe Director of U.S. Immigration and Customs Enforcement shall transfer a copy of the complete case file of any individual identified under subsection (a), immediately after such identification, to the Advisory Committee.(c)Limitation on removalNotwithstanding any other provision of law, an individual described in subsection (a) may not be removed until the Military Family Immigration Advisory Committee established under section 7 has provided recommendations with respect to that individual to the Secretary of Homeland Security and the Attorney General under section 7.4.Study and report on noncitizen veterans removed from the United States(a)Study requiredNot later than 1 year after the date of the enactment of this Act, the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs shall jointly carry out a study on noncitizen veterans of the Armed Forces who were removed from the United States during the period beginning on January 1, 1990, and ending on the date of the enactment of this Act, which shall include—(1)the number of noncitizens removed by U.S. Immigration and Customs Enforcement or the Immigration and Naturalization Service during the period covered by the report who served on active duty in the Armed Forces or in a reserve component of the Armed Forces for a period of more than 180 days;(2)for each noncitizen described in paragraph (1)—(A)the country of origin of the noncitizen;(B)the length of time the noncitizen served as a member of the Armed Forces;(C)the grounds for removal under section 237(a) of the Immigration and Nationality Act (8 U.S.C. 1227) or section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182), as applicable; and(D)whether the noncitizen appealed the removal order;(3)the number of noncitizens described in paragraph (1) who—(A)were discharged or released from service under honorable conditions;(B)were deployed overseas;(C)served on active duty in the Armed Forces in an overseas contingency operation;(D)were awarded military decorations, campaign medals, or service medals;(E)applied for benefits under laws administered by the Secretary of Veterans Affairs; or(F)are receiving benefits described in subparagraph (E); and(4)a description of the reasons preventing any of the noncitizens who applied for benefits described in paragraph (3)(E) from receiving such benefits.(b)ReportNot later than 90 days after the date of the completion of the study required under subsection (a), the Secretary of Defense, the Secretary of Homeland Security, and the Secretary of Veterans Affairs shall jointly submit a report containing the results of such study to the appropriate congressional committees.5.Information regarding veterans subject to removal proceedings(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall create a system to maintain information, that is shared across the Department of Homeland Security (including Enforcement and Removal Operations, the Office of the Principal Legal Advisor, and Homeland Security Investigations), on potentially removable noncitizen veterans (including the names and last known addresses of such individuals) and removal proceedings with respect to any such individual, for the purpose of ensuring that service in the Armed Forces of any such individual is taken into consideration during any adjudication under the immigration laws with respect to such individual, which information shall include—(1)information collected pursuant to the protocol established under section 6(a); and(2)information provided by the Secretary of Defense under subsection (b).(b)Provision of information by Department of DefenseNot later than 30 days after a noncitizen veteran is honorably discharged from the Armed Forces, the Secretary of Defense shall provide to the Secretary of Homeland Security a copy of the Certificate of Release of Discharge from Active Duty form, for inclusion in the system established under subsection (a).6.Protocol for identifying noncitizen veterans(a)In generalNot later than the last of the first fiscal year that begins after the date of the enactment of this Act, the Secretary of Homeland Security shall establish—(1)a protocol (to be known as the Immigrant Veterans Eligibility Tracking System or I–VETS) for identifying noncitizens who are or may be veterans, and for collecting and maintaining data with respect to such who are in removal proceedings, or who have been removed, for use by personnel of U.S. Immigration and Customs Enforcement;(2)best practices with respect to addressing issues related to the removal of any such noncitizen; and(3)an annual training program for personnel of U.S. Immigration and Customs Enforcement with respect to the protocol and best practices established under paragraphs (1) and (2).(b)TrainingBeginning in the first fiscal year that begins after the Secretary of Homeland Security completes the requirements under subsection (a), personnel of U.S. Immigration and Customs enforcement shall participate, on an annual basis, in a training on the protocol and best practices developed under subsection (a).7.Military Family Immigration Advisory Committee(a)EstablishmentThe Secretary of Homeland Security, in consultation with the Secretary of Defense and in cooperation with the Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, and the Commandant of the Coast Guard, shall establish an advisory committee, to be known as the Military Family Immigration Advisory Committee, to provide recommendations to the Secretary of Homeland Security and the Attorney General on the exercise of prosecutorial discretion in cases involving removal proceedings of individuals described in section 3(a).(b)MembershipThe Advisory Committee shall be composed of—(1)the Deputy Commanding General of Army Human Resources Command, or designee;(2)the Judge Advocate of the Army, or designee;(3)the Deputy Commander of Navy Personnel Command, or designee;(4)the Judge Advocate of the Navy, or designee;(5)the Vice Chief of Staff of the Air Force;(6)the Judge Advocate of the Air Force, or designee;(7)the Deputy Commandant for Mission Support of the Coast Guard;(8)the Judge Advocate of the Coast Guard, or designee; and(9)the Deputy Commandant of Manpower and Reserve Affairs of the Marine Corps, or designee.(c)Case reviews(1)In generalNot later than 30 days after the Director of U.S. Immigration and Customs Enforcement notifies the Advisory Committee of the case of an individual described in section 3(a), the Advisory Committee shall meet to review the case and to provide a written recommendation to the Secretary of Homeland Security on whether the individual—(A)notwithstanding the grounds for removal asserted by U.S. Immigration and Customs Enforcement, should be granted—(i)a stay of removal and allowed to apply for asylum;(ii)deferred action; or(iii)parole; or(B)should be removed from the United States.(2)Submission of informationAn individual who is the subject of a case review under paragraph (1) may submit information to the Advisory Committee, and the Advisory Committee shall consider such information.(3)ProceduresIn conducting each case review under paragraph (1), the Advisory Committee shall consider, as factors weighing in favor of a recommendation under paragraph (1)(A)—(A)with respect to a member of the Armed Forces serving on active duty or in a reserve component, whether the individual—(i)took an oath of enlistment or an oath of office;(ii)received military decorations, campaign medals, or service medals, was deployed, or was otherwise evaluated for merit in service during his or her service in the Armed Forces;(iii)is a national of a country that prohibits repatriation of an individual after any service in the Armed Forces; or(iv)contributed to his or her local community during his or her service in the Armed Forces;(B)with respect to a veteran, whether the individual—(i)took an oath of enlistment or an oath of office;(ii)completed a term of service in the Armed Forces and was discharged under conditions other than dishonorable;(iii)received military decorations, campaign medals, or service medals, was deployed, or was otherwise evaluated for merit in service during his or her service in the Armed Forces;(iv)is a national of a country that prohibits repatriation of an individual after any service in the Armed Forces; or(v)contributed to his or her local community during or after his or her service in the Armed Forces; and(C)with respect to a covered family member, whether the individual—(i)supported a member of the Armed Forces serving on active duty or a veteran, including through financial support, emotional support, or caregiving; or(ii)contributed to his or her local community during or after the military service of the member or of the veteran.(d)Consultation with U.S. immigration and customs enforcement principal legal advisorThe Principal Legal Advisor of U.S. Immigration and Customs Enforcement, or designee, shall consult with the Advisory Committee at the request of members of the Advisory Committee.(e)Briefings on unsuitability of noncitizen members of the armed forcesThe Under Secretary of Defense for Personnel and Readiness shall provide detailed briefings to the Advisory Committee regarding the reasons for determining the unsuitability of noncitizen members of the Armed Forces whose cases are being considered by the Advisory Committee.(f)Briefings on actions in response to recommendationsNot less frequently than quarterly, the Secretary of Homeland Security shall provide detailed briefings to the Advisory Committee regarding actions taken in response to the recommendations of the Advisory Committee, including detailed explanations for any cases in which a recommendation of the Advisory Committee was not followed.(g)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section.8.List of countries unwilling to repatriate United States veteransThe Secretary of Homeland Security, in consultation with the Secretary of State, shall compile and annually update a list of countries that refuse to repatriate nationals of such country who have enlisted or been appointed in the United States Armed Forces.9.Program of citizenship through military service(a)In generalThe Secretary of Homeland Security, acting through the Director of U.S. Citizenship and Immigration Services, and the Secretary of Defense shall jointly carry out a program under which any individual noncitizen who serves on active duty in the Armed Forces, and the noncitizen spouse and any noncitizen minor child of such individual, shall be naturalized as a United States citizen if such individual, and such spouse or child, submits an application for naturalization and is not otherwise ineligible for citizenship under the immigration laws (as that term is defined in section 101(a)(17) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(17))).(b)JAG trainingThe Secretary of Defense shall ensure that appropriate members of the Judge Advocate General Corps of the Armed Forces shall receive training to function as liaisons with U.S. Citizenship and Immigration Services with respect to applications for citizenship of noncitizen members of the Armed Forces assigned to units in such areas.(c)Training for recruitersThe Secretary of Defense shall ensure that all recruiters in the Armed Forces receive training regarding—(1)the steps required for a noncitizen member of the Armed Forces to receive citizenship;(2)limitations on the path to citizenship for family members of such individuals; and(3)points of contact at the Department of Homeland Security to resolve emergency immigration-related situations with respect to such individuals and their family members.(d)Application for naturalization(1)Biometrics(A)Submission of biometric informationThe Secretary of Defense shall ensure that, at the time of accession into the Armed Forces, biometric information of an individual who has applied, or who plans to apply, for naturalization is submitted to U.S. Citizenship and Immigration Services for the purposes of such application.(B)Acceptance of biometric informationThe Director of U.S. Citizenship and Immigration Services shall accept any biometric information submitted pursuant to subparagraph (A).(2)Filing of applicationThe Secretary of Homeland Security, in coordination with the Secretary of Defense, shall ensure that each noncitizen individual who accesses into the Armed Forces is permitted to file an application for naturalization as part of the accessions process.(3)Adjudication of applicationThe Secretary of Homeland Security, in coordination with the Secretary of Defense, shall ensure that the application for naturalization of any individual who applies for naturalization during the accessions process into the Armed Forces is adjudicated not later than the last day of active service of the individual in the Armed Forces.(e)Annual reportsThe Secretary of each military department shall annually submit to the appropriate congressional committees a report on the number of all noncitizens who enlisted or were appointed in their department, all members of the Armed Forces in their department who naturalized, and all members of the Armed Forces in their department who were discharged or released without United States citizenship under the jurisdiction of such Secretary during the preceding year.10.Information for military recruits regarding naturalization through service in the Armed ForcesThe Secretary of Defense, in coordination with the Secretary of Homeland Security, shall ensure that there is stationed or employed at each Military Entrance Processing Station—(1)an employee of U.S. Citizenship and Immigration Services; or(2)in the case that the Secretary determines that it is impracticable station or employ a person described in paragraph (1) at a Military Entrance Processing Station, a member of the Armed Forces or employee of the Department of Defense—(A)whom the Secretary determines is trained in the immigration laws; and(B)who shall inform each military recruit who is not a citizen of the United States processed at such Military Entrance Processing Station regarding naturalization through service in the Armed Forces under sections 328 and 329 of the Immigration and Nationality Act (8 U.S.C. 1439–1440).11.Return of eligible veterans removed from the United States; adjustment of status(a)Program for admission and adjustment of statusNot later than 180 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish a program and an application procedure that allows—(1)eligible veterans outside the United States to be admitted to the United States as noncitizens lawfully admitted for permanent residence (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))); and(2)eligible veterans in the United States to adjust status to that of noncitizens lawfully admitted for permanent residence.(b)Veterans ordered removed(1)In generalNot later than 180 days after the date of the enactment of this Act, in the case of noncitizen veterans who are the subjects of final orders of removal, including noncitizen veterans who are outside the United States, the Attorney General shall—(A)reopen the removal proceedings of each such noncitizen veteran; and(B)make a determination with respect to whether each such noncitizen veteran is an eligible veteran.(2)Rescission of removal orderIn the case of a determination under paragraph (1)(B) that a noncitizen veteran is an eligible veteran, the Attorney General shall—(A)rescind the order of removal;(B)adjust the status of the eligible veteran to that of a noncitizen lawfully admitted for permanent residence; and(C)terminate removal proceedings.(c)Veterans in removal proceedings(1)In generalNot later than 180 days after the date of the enactment of this Act, in the case of noncitizen veterans, the removal proceedings of whom are pending as of the date of the enactment of this Act, the Attorney General shall make a determination with respect to whether each such noncitizen veteran is an eligible veteran.(2)Termination of proceedingsIn the case of a determination under paragraph (1) that a noncitizen veteran is an eligible veteran, the Attorney General shall—(A)adjust the status of the eligible veteran to that of a noncitizen lawfully admitted for permanent residence; and(B)terminate removal proceedings.(d)No numerical limitationsNothing in this section or in any other law may be construed to apply a numerical limitation on the number of veterans who may be eligible to receive a benefit under this section.(e)Eligibility(1)In generalNotwithstanding sections 212 and 237 of the Immigration and Nationality Act (8 U.S.C. 1182 and 1227) or any other provision of law, a noncitizen veteran shall be eligible to participate in the program established under subsection (a) or for adjustment of status under subsections (b) or (c), as applicable, if the Secretary or the Attorney General, as applicable, determines that the noncitizen veteran—(A)was not removed or ordered removed from the United States based on a conviction for—(i)a crime of violence; or(ii)a crime that endangers the national security of the United States for which the noncitizen veteran has served a term of imprisonment of at least 5 years; and(B)is not inadmissible to, or deportable from, the United States based on a conviction for a crime described in subparagraph (A).(2)WaiverThe Secretary may waive the application of paragraph (1)—(A)for humanitarian purposes;(B)to ensure family unity;(C)based on exceptional service in the Armed Forces; or(D)if a waiver otherwise is in the public interest.(f)DefinitionsIn this section:(1)Crime of violenceThe term crime of violence means an offense defined in section 16(a) of title 18, United States Code—(A)that is not a purely political offense; and(B)for which a noncitizen has served a term of imprisonment of at least 5 years.(2)Eligible veteran(A)In generalThe term eligible veteran means a veteran who—(i)is a noncitizen; and(ii)meets the criteria described in subsection (e).(B)InclusionThe term eligible veteran includes a veteran who—(i)was removed from the United States; or(ii)is abroad and is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).12.Establishing good moral character of applicants for citizenship who served honorably in the Armed Forces of the United StatesSection 328(e) of the Immigration and Nationality Act is amended by adding at the end the following: Notwithstanding section 101(f), a finding that an applicant under this section is described in any of paragraphs (1) through (8) of section 101(f) (except in the case of an applicant who is described in any such paragraph because of having been convicted of an aggravated felony described in subparagraph (A), (I), (K), or (L) of section 101(a)(43)) shall not preclude a finding that the applicant is of good moral character..13.DefinitionsIn this Act:(1)Advisory committeeThe term Advisory Committee means the Military Family Immigration Advisory Committee established pursuant to section 7.(2)Appropriate congressional committeesThe term appropriate congressional committees means—(A)the Committee on Armed Services of the Senate;(B)the Committee on Homeland Security and Governmental Affairs of the Senate;(C)the Committee on the Judiciary of the Senate;(D)the Committee on Veterans’ Affairs of the Senate;(E)the Committee on Armed Services of the House of Representatives;(F)the Committee on Homeland Security of the House of Representatives;(G)the Committee on the Judiciary of the House of Representatives; and(H)the Committee on Veterans’ Affairs of the House of Representatives.(3)Armed forcesThe term Armed Forces has the meaning given the term armed forces in section 101(a)(4) of title 10, United States Code, and includes the reserve components of the Armed Forces.(4)VeteranThe term veteran means a person who served as a member of the Armed Forces on active duty or in a reserve component and who was discharged or released therefrom under conditions other than dishonorable.(5)Covered family memberThe term covered family member means the noncitizen spouse or noncitizen minor child of—(A)a member of the Armed Forces serving on active duty or in a reserve component; or(B)a veteran, as defined in paragraph (4).(6)Immigration lawsThe term immigration laws has the meaning given that term in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101).(7)NoncitizenThe term noncitizen means an individual who is not a citizen or national of the United States (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))).